DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

In response to Examiners Action filed 9/17/2020, Applicant amended Claims 1-5 and added NEW claims 7-11.  Claims 1-11 are currently pending.

Response to Arguments

Applicant’s arguments, see 5-6, filed 12/17/2020, with respect to the rejection(s) of claim(s) 1-4 and 6 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive in view of the amendment and Examiners previous specific mapping of the cited art to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C 102(a)(1) in view of Masakazu (JPH0942080A) See below.

Applicant’s arguments with respect to claim(s) 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Interpretation

Claim 1 recites: wherein the partition forms at least three flow paths defined by the plate-like members, and the partition includes an opening portion provided to the plate-like members, the opening portion communicating with the at least three flow paths and allowing the evaporated fuel to move in a direction crossing the flow direction.

Claim 7 recites: wherein the partition forms at least three flow paths defined by the plate-like members, and the partition includes an opening portion communicating with the at least three flow paths
Applicant’s Fig. 1 is reproduced below for discussion.  When considered in light of applicant’s originally filed disclosure, the claimed “opening” (Fig. 1, 32) is merely a central void located adjacent to the plurality of plate-like members (22).  The void is “filled with activated carbon” (¶0016 of applicant’s originally filed specification; “The canister 1 is filled with activated carbon. However, the activated carbon is not shown to simplify the description.”).  Therefore in light the specification, the claimed “opening” comprises an area (or a ‘space’ as is frequently referred to in applicant’s specification) that is common to the plurality of plate-like members (22) and permits “evaporated fuel to move in a direction crossing the flow direction”.  Examiner notes that any ‘space’ in a canister which is filled with granular activated carbon alone is a space configured to permit “evaporated fuel to move in a direction crossing the flow direction” since granular activated carbon by itself does not limit direction of evaporated fuel flow to any appreciable extent.  For the purpose of examination over the prior art the claimed “opening” will be construed as any void/space/volume within an activated carbon (or the like) filled chamber of a canister, which is adjacent to a plurality of “plate-like members”.

    PNG
    media_image1.png
    476
    961
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 are rejected under 35 U.S.C. 102a1 as being anticipated by Masakazu (JPH0942080A).
Masakazu discloses a fuel vapor canister configured to treat evaporative fuel generated in a fuel tank of an automobile. (¶0002).  Specifically, Masakazu discloses a canister comprising a partition (Fig. 2, 13 ‘deflector’) configured with a plurality of plate-like members (Fig. 2, items 15, “legs”) extending in the evaporated fuel flow direction (i.e. air containing evaporated fuel flows ‘in’ from a fuel tank (not shown) via pathway 4 when the pressure in the tank is greater than the pressure in the canister (1), flows into/around deflector 14, passes around/by legs 15 before exiting through outlet 17 to the atmosphere.  The evaporated fuel is adsorbed by activated carbon (Fig. 2, 16) contained within the entire volume of the canister (1).  Separately, during a purge event The baffle plate 13 is composed of a dish-shaped baffle plate 14 arranged so as to face the inner end of the vapor introduction port 4 and a leg portion 15 on which the baffle plate 14 stands in the case 2. Then, the flow path of the evaporated fuel introduced from the vapor introduction port 4 is changed by the baffle plate 14 and diffused to the entire case 2. Then, the case 2 is filled with activated carbon 16 as an adsorbent. In FIG. 2, only a part of the activated carbon 16 is shown for convenience of explanation.” (¶0016).  Fig. 2 shows at least two (2) legs (15) for supporting the partition (13/14).  The canister is cylindrically shaped (“the baffle plate 13 is composed of a dish-shaped baffle plate 14…”; ¶0016).  The at least two plate-like members (legs) form at least four (4) flow paths (i.e. one path on each side (circumferentially) of each leg) for the evaporated fuel/air.
Regarding Claim 1, Masakazu teaches: A canister (Fig. 2, item 1) configured for absorbing and desorbing evaporated fuel generated in a fuel tank of a vehicle (¶0002), comprising: a filling chamber configured to be filled with activated carbon (Fig. 2, case 2 is filled with “activated carbon 16”); and a partition (¶0016, item 13 ‘baffle plate’) arranged in the filling chamber, the partition having plate-like members extending in a flow direction (Fig. 2, legs 15 appear plate-like and extend both radially and axially within case 2), the flow direction being a direction where the evaporated fuel flows (Fig. 2, evaporated fuel flows both axially and radially within case 2 during adsorbing/desorbing actions.), wherein the partition forms at least three flow paths defined by the plate-like members (The at least two illustrated plate-like , and the partition includes an opening portion provided to the plate-like members, the opening portion communicating with the at least three flow paths and allowing the evaporated fuel to move in a direction crossing the flow direction (Annotated Fig. 2 below.  The indicated ‘opening portion’ comprises a void/space/volume, filled with activated carbon (or the like) which is common to a plurality of “plate-like members”.  Evaporated fuel is free to flow in a direction crossing the axial flow direction of the canister/legs.  The opening portion communicates with all four of the paths since it shares common boundary with all of them.) .

    PNG
    media_image2.png
    640
    445
    media_image2.png
    Greyscale

Regarding Claim 7, Masakazu teaches: A canister (Fig. 2, item 1) configured for absorbing and desorbing evaporated fuel generated in a fuel tank of a vehicle , comprising: a filling chamber configured to be filled with activated carbon (Fig. 2, case 2 is filled with “activated carbon 16”); and a partition (¶0016, item 13 ‘baffle plate’) arranged in the filling chamber, the partition having plate-like members extending in a flow direction (Fig. 2, legs 15 appear plate-like and extend both radially and axially within case 2), the flow direction being a direction where the evaporated fuel flows (Fig. 2, evaporated fuel flows both axially and radially within case 2 during adsorbing/desorbing actions.), wherein the partition forms at least three flow paths defined by the plate-like members (The at least two illustrated plate-like members (legs) form at least four (4) flow paths (i.e. one path on each side (circumferentially) of each leg) for the evaporated fuel/air to flow.), and the partition includes an opening portion communicating with the at least three flow paths (Annotated Fig. 2 above.  The indicated ‘opening portion’ comprises a void/space/volume, filled with activated carbon (or the like) which is in communication with the plurality of “plate-like members” and their associated flow paths.  Evaporated fuel is free to flow in a direction crossing the axial flow direction of the canister/legs.  The opening portion communicates with all four of the paths since it shares common boundary with all of them.) and wherein the partition includes a restriction projecting (Annotated Fig. 2 below, the point where the straight portion of the leg transitions to the tapered portion of the leg is a projection which is closest radially to the inner wall surface of the canister.  The point represents a restriction that limits the radial displacement of the partition relative to the inner wall surface of the canister.) , relative to a circumference of the partition (For example a circumference of the dish-shaped deflector), towards an inner wall surface of the filling chamber, the restriction being configured for restricting a movement range of the partition in a direction crossing the flow direction (Annotated Fig. 2 below.  Some radial displacement (i.e. range) is permitted up to the distance shown between the point and the portion of the .

    PNG
    media_image3.png
    640
    445
    media_image3.png
    Greyscale


Regarding Claim 2, Masakazu further teaches: wherein the partition includes a restriction projecting towards an inner wall surface of the filling chamber, the restriction being configured for restricting a movement range of the partition in the direction crossing the flow direction. (Annotated Fig. 2 above, the point where the straight portion of the leg transitions to the tapered portion of the leg is a projection which is closest radially to the inner wall surface of the canister.  The point represents a restriction that limits the radial displacement of the partition relative to the inner wall surface of the canister immediately adjacent thereto.).

Regarding Claims 3 and 8, Masakazu further teaches: wherein at least a portion in at least one end of each of the plate-like members has a tapered shape in the flow direction. (See Annotated Figure 2 below, each leg has a tapered portion in the axial flow direction of the canister.  The tapered portion of the leg shown on the right-hand-side portion of the figure is obscured by the representation of the activated carbon granules 16.)

    PNG
    media_image4.png
    640
    445
    media_image4.png
    Greyscale


Regarding Claims 4 and 9, Masakazu further teaches: wherein in the partition, each of the plate-like members includes a first edge forming an outer edge of the opening portion, and at least one end of the first edge has a curved shape in the flow direction. (Annotated Fig. 2 below.  The portion of the plate-like members (i.e. legs 15) that joins the leg to the dish-shaped deflector and represents the edge forming an outer edge of the opening portion, is curved in the flow direction.)

    PNG
    media_image5.png
    640
    445
    media_image5.png
    Greyscale


Regarding Claims 6 and 11, Masakazu further teaches: wherein the plate-like members are arranged radially (Any of the annotated figures cited above, the plate-like members (i.e. legs) are radially arranged from the axial centerline of the canister 2.).

Regarding Claims 5 and 10, Masakazu further teaches: wherein a clearance along the flow direction is formed between an inner wall surface of the filling chamber and at least a part of the plate-like members along the flow direction, the at least a part of the plate-like members excluding a portion of the partition provided with the restriction. (Annotated Fig. 2 below, a radial clearance between the leg(s) and the inner wall surface of the canister exists along the entire axial length of each of the plate-like members along the flow direction.  This includes portions excluding the restriction projection cited above in the rejections of Claims 2 and 7 above.).

    PNG
    media_image6.png
    640
    445
    media_image6.png
    Greyscale


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (U.S. 7294179) discloses a partition (Fig. 1-2, item 21) arranged in the filling chamber (Fig. 1, 13) of a fuel vapor recovery canister of a vehicle.  Fig. 2 further shows a plurality of plate-like members arranged on the partition in addition to a central opening (23).
Meiller et al. (U.S. 2005/0229787A1) discloses a partition (Fig. 1-2, item 14) arranged in the filling chamber (Fig. 1, item 12) of a fuel vapor recovery canister of a vehicle.  Fig. 2 further shows a plurality of plate-like members (42/22) arranged on the partition in addition to a central opening (44).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626.  The examiner can normally be reached on Campus: M-Th 8-5; Telework: Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 5712724536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747